11-1126
United States v. Aleynikov

                    UNITED STATES COURT OF APPEALS
                        FOR THE SECOND CIRCUIT
         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 17th day of February, two thousand twelve.

    PRESENT: DENNIS JACOBS,
                           Chief Judge,
             GUIDO CALABRESI,
             ROSEMARY S. POOLER,
                           Circuit Judges.


    - - - - - - - - - - - - - - - - - - - -X
    UNITED STATES OF AMERICA,
             Appellee,

                -v.-                               11-1126

    SERGEY ALEYNIKOV,
             Defendant-Appellant.
    - - - - - - - - - - - - - - - - - - - -X

         The mandate is recalled, the order of February 16, 2012
    is rescinded, and the following order is entered.

         Upon due consideration, it is hereby ORDERED, ADJUDGED
    AND DECREED that the judgment of conviction is REVERSED on
    both counts and the matter is remanded to the district court
    for the limited purpose of releasing the defendant upon the
    terms of bail that were previously set. An opinion shall
    follow in due course.

                                 FOR THE COURT:
                                 CATHERINE O’HAGAN WOLFE, CLERK
11-1126
United States v. Aleynikov

                    UNITED STATES COURT OF APPEALS
                        FOR THE SECOND CIRCUIT
         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 17th day of February, two thousand twelve.

    PRESENT: DENNIS JACOBS,
                           Chief Judge,
             GUIDO CALABRESI,
             ROSEMARY S. POOLER,
                           Circuit Judges.


    - - - - - - - - - - - - - - - - - - - -X
    UNITED STATES OF AMERICA,
             Appellee,

                -v.-                               11-1126

    SERGEY ALEYNIKOV,
             Defendant-Appellant.
    - - - - - - - - - - - - - - - - - - - -X

         This Court's order issued earlier this date is hereby
    amended to the extent of granting to the district court judge,
    upon remand, discretion to set the terms and conditions of
    bail for the defendant pending issuance of the mandate.


                                 FOR THE COURT:
                                 CATHERINE O’HAGAN WOLFE, CLERK